UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4820
TIMOTHY ARAZIL CLEVELAND,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the District of South Carolina, at Spartanburg.
 William W. Wilkins, Chief Circuit Judge, sitting by designation;
              G. Ross Anderson, Jr., District Judge.
                            (CR-02-262)

                      Submitted: May 7, 2003

                      Decided: June 13, 2003

Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.
2                    UNITED STATES v. CLEVELAND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Timothy A. Cleveland appeals his convictions and 154-month sen-
tence imposed by the district court following his guilty pleas to bank
robbery (three counts), obstructing interstate commerce (one count),
and brandishing a firearm during a crime of violence (one count), in
violation of 18 U.S.C. §§ 924(c), 1951, 2113(a) (2000). In his appeal,
filed pursuant to Anders v. California, 386 U.S. 738 (1967), counsel
for Cleveland claims to have found no non-frivolous grounds for
appeal, but challenges the district court’s acceptance of Cleveland’s
guilty plea and calculation of his sentence. Cleveland has been
advised of his right to file a pro se supplemental brief but has not
done so.

   Neither of the claims presented by counsel were preserved before
the district court. Accordingly, they are reviewed for plain error. See
United States v. Martinez, 277 F.3d 517, 525 (4th Cir.), cert. denied,
123 S.Ct. 200 (2002); United States v. Ford, 88 F.3d 1350, 1355 (4th
Cir. 1996). Cleveland first assigns error to the district court’s accep-
tance of his guilty pleas. We have reviewed the transcript of the hear-
ing conducted before the district court and are satisfied that Cleveland
was afforded the protections of Fed. R. Crim. P. 11, as well as the
Due Process Clause. Accordingly, this claim merits no relief.

   Cleveland next claims that the district court erred in calculating his
sentence. We have likewise reviewed the district court’s application
of the sentencing guidelines and find no plain error. Cleveland’s sen-
tence was the minimum in the applicable guidelines range, and there
was no error in the determination of that range. Moreover, the sen-
tence did not exceed the maximum applicable under the relevant stat-
utes. Accordingly, we deny relief on this claim as well.

  Finding no meritorious issues upon our review of the record pursu-
ant to Anders, we affirm the judgment of the district court. This court
                      UNITED STATES v. CLEVELAND                        3
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED